Green, J.,
delivered the opinion of the court.
It is insisted that the appeal bond is not such an one as authorized the circuit court to render judgment against the securities. The penalty is not in double the amount of the judgment, as required by law, but as it is for a smaller sum than double the amount of the judgment, the parties to it have no right to complain. Had it been for a larger sum than was authorized, the case would have been different. The description of the judgment is not accurate, stating it ta be for a smaller sum than that ' shown by the record, but the bond in other respects describes the case in which it was given accurately, and is certified by the clerk as having been taken in this cause. We think there is sufficient certainty to enable the court to pronounce judgment; but as the bond describes the judgment as having been rendered for only $620 08, and as that description was what the securities had to look to, for a knowledge of the extent of their undertaking, no judgment for a greater amount ought to have been rendered against them, and therefore the circuit court erred in rendering judgment for the whole sum of $683 44. The. judgment must be reversed; and this court proceeding to render such judgment as the circuit court ought to have given, direct judgment to be entered against Jenkins, for *290the whole amount of the county court judgment, with the damages, and against the securities- for the sum described in the bond only.
Judgment reversed.